Citation Nr: 1107332	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  09-06 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disability.

2.  Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	Evelyn D. Beacham, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1976 to April 1978.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified at a December 2010 hearing before the 
undersigned Veterans Law Judge, and a transcript of this hearing 
is of record.

In August 2010, the Board remanded this matter to the RO via the 
Appeals Management Center (AMC) in Washington, D.C. to afford the 
Veteran a hearing before a member of the Board.  The action 
specified in the August 2010 Remand completed, the matter has 
been properly returned to the Board for appellate consideration.  
See Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran did not suffer from an acquired psychiatric 
disability in service and any current acquired psychiatric 
disability was not caused or aggravated by the Veteran's active 
military service.  

2.  The Veteran's current bilateral foot disability did not have 
onset in service and was not caused or aggravated by the 
Veteran's 





CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for an 
acquired psychiatric disability have not been met.  38 U.S.C.A. 
§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.307, 
3.309 (2010).  

2.  The criteria for entitlement to service connection for a 
bilateral foot disability have not been met.  38 U.S.C.A. § 1110, 
1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran is seeking entitlement to service connection for an 
acquired psychiatric disability and a bilateral foot disability.  

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In 
general, service connection requires (1) evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010).  

Certain chronic diseases, including psychoses, may be presumed to 
have been incurred in or aggravated by service if manifest to a 
compensable degree within one year of discharge from service.  
See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.307, 3.309 (2010).

Acquired Psychiatric Disability

The Veteran's service treatment records are negative for any 
diagnosis of an acquired psychiatric disability, and there is no 
evidence that the Veteran ever sought treatment for a mental 
illness while in service.  On a Report of Medical History 
completed in October 1977, a few months prior to separation from 
service, the Veteran did complain of frequent trouble sleeping 
and depression or excessive worry related to ongoing Chapter 13 
proceedings.  However, a mental status evaluation completed the 
same day found no significant mental illness and no psychiatric 
condition was noted at the Veteran's separation examination, 
providing what the Board finds to be highly probative evidence 
against the Veteran's claim.  

Post service, there is no evidence of any acquired psychiatric 
disability until more than twenty five years after separation 
from service, providing further evidence against the Veteran's 
claim.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 
2000) (holding that it was proper to consider the veteran's 
entire medical history in determining if service-connection is 
warranted, including a lengthy period of absence of complaints).  

Additionally, while the Veteran has over the past several years 
been diagnosed with a number of substance abuse disorders, 
depressive disorder NOS, and as having narcissistic and anti-
social personality traits, the Board can find no evidence that 
these current conditions are related to the Veteran's military 
service.  Rather, based on a review of treatment records, it 
appears that many of the Veteran's problems are related to a long 
history of substance abuse and antisocial and violent behavior 
which preceded his military service.  

VA treatment notes from August 2008 show that the Veteran was 
worried about limited finances and finding work.  A September 
2008 VA treatment record notes that the Veteran's is unhappy and 
"depressed" because of his finances, relationships, and "not 
having certain material things," although the treating physician 
found no clinical symptoms of depression.  

The only evidence that the Veteran has an acquired psychiatric 
disability related to his military service is the Veteran's 
testimony that he has suffered from depression since service.  

However, there is evidence of record that the Veteran is not a 
credible witness.  For example, a November 2008 VA treatment note 
documents that the Veteran reported that he "needed to be given 
a diagnosis."  When questioned by the treating psychologist 
regarding the significance of a diagnosis, the Veteran responded 
that "he was trying to get paid and needed to get some benefits 
since he was not service connected."  He further stated that he 
was not "trying to shoot myself in the foot, but that's just how 
it is."  The treatment record notes that the Veteran was 
homeless at that time.  

A September 2008 VA treatment record notes that the Veteran 
frequently changes his statements and is unreliable.  An August 
2008 VA psychiatry consult describes the Veteran as "evasive" 
and notes that the Veteran frequently changed the information he 
provided to the interviewer, such as claiming that he has killed 
people in the past and served in Vietnam (although according to 
service personnel records the Veteran had no foreign service or 
combat experience), but later recanting these statements.

These records suggest that the Veteran has both a strong 
financial motivation to obtain VA benefits and a history of what 
is, at best, inaccuracy and at worst dishonesty.  The Board must 
find that the probative value of the Veteran's service and post-
service medical records significantly outweighs the Veteran's own 
testimony concerning the nature and onset of his acquired 
psychiatric disability.  
See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility 
can be generally evaluated by a showing of interest, bias, or 
inconsistent statements, and the demeanor of the witness, facial 
plausibility of the testimony, and the consistency of the witness 
testimony.).  

Additionally, the Board finds that to the extent that the Veteran 
has attempted to diagnose himself or offer an opinion concerning 
the etiology of his acquired psychiatric disability, he is not 
competent to do so.  The Board recognizes that there is no bright 
line rule that laypersons are not competent to offer etiology 
opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. 
Cir. 2009) (rejecting the view that competent medical evidence is 
necessarily required when the determinative issue is medical 
diagnosis or etiology).  Evidence, however, must be competent 
evidence in order to be weighed by the Board.  Whether a 
layperson is competent to provide an opinion as to the etiology 
of a condition depends on the facts of the particular case. 

In Davidson, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) drew support from Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In 
a footnote in Jandreau, the Federal Circuit addressed whether a 
layperson could provide evidence regarding a diagnosis of a 
condition and explained that "[s]ometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for example, 
a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).

The Board finds that the question of whether the nature or 
etiology of an acquired psychiatric disability is too complex to 
be addressed by a layperson.  Rather it must be determined by 
someone with training and experience in diagnosing and treating 
mental illness.  Hence, the Veteran's opinion of the etiology of 
his current disability is not competent evidence and is entitled 
to low probative weight.

Having carefully considered all of the evidence, the Board finds 
that the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disability.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt.  However, because 
the preponderance of the evidence is against the Veteran's claim, 
the doctrine is not for application.  38 U.S.C.A. § 5107(b).  
Accordingly, the appeal is denied.


Bilateral Foot Disability

Current VA treatment records show complaints of and treatment for 
painful calluses on the soles of the Veteran's feet, which 
according to the Veteran have been present for "many years."

At his December 2010 hearing, the Veteran testified that he has 
had painful calluses on his feet since his military service.  

However, service treatment records, which document treatment a 
wide range of injuries and illnesses, are negative for any 
complaints of or treatment for foot problems.  A separation 
examination in October 1977 does not document any foot condition.  
On a Report of Medical History completed at the same time, the 
Veteran denied foot trouble, although he complained of a number 
of other unrelated problems.  Given the detailed nature of the 
Veteran's service treatment records and his multiple health 
complaints at separation, the Board finds the absence of any 
reported foot problems in service highly probative.  

Additionally, there is no medical evidence of treatment for foot 
problems for more than twenty five years after separation from 
service, providing further evidence against the Veteran's claim.  
See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history in determining if service-connection is 
warranted, including a lengthy period of absence of complaints).  

While the Board has considered the Veteran's testimony that his 
bilateral foot disability had onset in service and acknowledges 
that the Veteran is competent to describe an observable condition 
like calluses, the Board finds the service and post-service 
medical records to be more probative concerning the onset of the 
Veteran's disability.

For reasons discussed in detail above, the Board has determined 
that the Veteran is not credible and thus, affords his testimony 
little weight.

Accordingly, have considered all the evidence, the Board finds 
that entitlement to service connection for a bilateral foot 
disability is not warranted.   The evidence in this case is not 
so evenly balanced so as to allow application of the benefit-of- 
the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159.  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (the Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the elements of the 
claim, including notice of what is required to establish service 
connection.  The veteran must also be informed that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

Here, the duty to notify was satisfied by a letter sent to the 
Veteran in December 2006, prior to the initial RO decision.  This 
letter informed the Veteran of what evidence was required to 
substantiate his claim and of VA and the Veteran's respective 
duties for obtaining evidence.  The Veteran was also informed of 
how VA assigns disability ratings and effective dates.  

VA also has a duty to assist the claimant in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  It appears that all evidence necessary for a 
fair adjudication of the claim is of record.  

The RO has obtained the Veteran's service treatment records, as 
well as VA treatment records.  Additionally, the Veteran 
presented testimony before the undersigned Veterans Law Judge in 
December 2010.  

Under the VCAA, VA must provide an examination when there is (A) 
competent evidence of a current disability that (B) may be 
associated with service, but (C) there is insufficient medical 
evidence to make a decision on the claim.  38 U.S.C.A.  
§ 5103A(d).  Recently, the Federal Circuit has addressed the 
appropriate standard to be applied in determining whether an 
examination is warranted under this statute.  In Waters v. 
Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. 
Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit 
held that while there must be "medically competent" evidence of 
a current disability, "medically competent" evidence is not 
required to indicate that the current disability may be 
associated with service.  Colantonio, 606 F.3d at 1382; Waters, 
601 F.3d at 1277.  On the other hand, a conclusory generalized 
lay statement suggesting a nexus between a current disability and 
service would not suffice to meet the standard of subsection (B), 
as this would, contrary to the intent of Congress, result in 
medical examinations being "routinely and virtually 
automatically" provided to all veterans claiming service 
connection.  Waters, 601 F.3d at 1278-1279.  

Here, there is no evidence of either an acquired psychiatric 
disability or a bilateral foot disability in service and the only 
evidence that the Veteran's current disabilities are related to 
his military service is his own unsupported lay statements.  
Accordingly, the Board finds that referral for a VA medical 
examination is not warranted.  

The Board finds that the service and post-service treatment 
records, as a whole, provide highly probative evidence against 
these claims. 

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Based on the above, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


